PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/152,747
Filing Date: 5 Oct 2018
Appellant(s): Bland et al.



__________________
Seaton J. Curran, Reg. No. 62,026
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2 December 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
Every ground of rejection set forth in the Office action dated 5 March 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant contends that in Step 2A-Prong 1, the claims do not recite activity of a single person or activity that involves multiple people and does not fall within the “certain methods of organizing human activity” grouping of abstract ideas by citing similar patent eligible invention to McRO and Core Wireless.
The examiner respectfully disagrees. The independent claims recite, “receiving a signal from the operation unit indicating a wager being placed on the game by the player” and “determining a wager amount of the received wager” is considered to be fundamental economic principles or practices (including hedging, insurance, mitigating risk) of placing a wager. Rules for conducting a wagering game, compare to other fundamental economic practices found abstract by the Supreme Court. If the claims limitation, under its broadest reasonable interpretation, cover is performance of fundamental economic principles or practices but for the recitation of generic computer component, then it falls within “Certain Methods of Organizing Human Activity” groupings of abstract ideas. In support that the claims do not fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, Appellant cites to McRO and Core Wireless in support that the claims describe a non-abstract unique physical feature of presenting a sequence of computer images on a game machine. The claims at issue in McRO were focused on a specific asserted improvement in computer animation, i.e., the automatic use of rules of a particular type. According to the courts, the McRO and the issues presented in the claims on appeal are not the same. None of the present claims are directed a specific process for automatically animating characters using particular information and techniques as discussed in McRO. Rather, the present claims are merely using the display of the gaming machine as a tool to implement the abstract idea.
The claims at issue in Core Wireless were focused on a specific manner of displaying limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. However, the fact pattern of Core Wireless and the issues presented in the claims on appeal are not the same. None of the present claims are directed to a specific manner of displaying limited set of information to the user, rather than using convention user interface methods to display a generic index on a computer. Rather, the present claims are merely using a display of the gaming machine as a tool to implement the abstract idea.
Appellant contend that the present claims describe a none abstract unique physical feature of presenting a sequence of computer images on a gaming machine similar to the patent eligible inventions in McRO and Core Wireless, however the cited patent eligible invention in McRO and Core Wireless both provided improvements to a technical solution to a technical problem. Appellant is merely using a computer to carry out the abstract idea and that the computer still processes the algorithm of computer images on a gaming machine in a normal manner but for the abstract idea. The issue in step 2A-prong 1, is to evaluate whether the claims recite a judicial exception (an abstract idea enumerated in the 2019PEG, a law of nature or a natural phenomenon). As recited above, the 
Appellant contends that in Step 2A-Prong 2, the claims recites additional elements that integrate the exception into a practical application of the exception by defining a gaming machine that provide specific structural elements of structured graphical game displayed on a display unit and define the prescribed functionality of the specific structural element of the game screen to improve gaming machine technology sufficient to integrate any alleged abstract idea into a practical application.
The examiner respectfully disagrees. What Appellant considers to be additional elements that integrate the exception into a practical application by defining a gaming machine that provide specific structural elements of structured graphical game displayed on a display unit and define the prescribed functionality of the specific structural element of the game screen to improve gaming machine technology is not an improvement to the functioning of a computer, or to any other technology or technical field, but merely using a computer to carry out the abstract idea that the computer nonetheless processing the algorithm of computer images on a gaming machine in a normal manner but for the abstract idea. Appellant is merely applying the abstract idea to a particular technological field which in this case is gaming machines. MPEP 2106.04(d) “The courts have also identified limitations that did not integrate a judicial exception into a practical application:…Generally linking the use of a judicial exception to a particular technological environment or field of use.” Appellant further contends that, the claims solves a problem in gaming machine technology by defining a specific algorithm that is performed by the gaming machine processor to display a specific sequence of images on the display unit of the gaming machine. An algorithm is defined as a process or set of rules to be followed calculation or other problem-solving 
Appellant contends that dependent claims perfect and further limit independent claim and recite limitations that do not fall within certain methods of organizing human acuity.
The examiner respectfully disagrees. The dependent claims each recite additional abstract ideas that are related to the fundamental economic principles of practices (including hedging, insurance mitigating risk) which do not cure the deficiencies of the independent claims. Each of the 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A. P. R./
Examiner, Art Unit 3715                                                                                                                                                                                         
Conferees:
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715      
                                                                                                                                                                                                  /XUAN M THAI/ Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                  


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.